Citation Nr: 1330340	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law Judge at a December 2009 RO (Video Conference) hearing.  A copy of that hearing transcript has been associated with the claims file.

In March 2012, the Board reopened the issue of entitlement to service connection for irritable bowel syndrome and remanded that issue as well as the issue of entitlement to service connection for hypertension for further development.

The issue of entitlement for residuals of a stomach virus (see May 2006 claim) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In the March 2012 remand, the Board noted that the Veteran was claiming that his irritable bowel syndrome was secondary to herbicide exposure.  Although the relevant action paragraph did not specifically ask the examiner to address whether the irritable bowel syndrome was secondary to herbicide exposure, the action paragraph did ask the examiner to address whether the disorder was etiologically related to service, which meant the examiner was supposed to address the herbicide exposure theory of entitlement.  The May 2012 VA examiner did not address that theory of entitlement.

While the VA examiner opined in her May 2013 addendum to the examination that the irritable bowel syndrome was not related to active service, part of the basis of her opinion was that the VA treatment records provided no supporting evidence for the claimed irritable bowel syndrome diagnosis.  Yet, the examiner herself diagnosed irritable bowel syndrome and VA treatment records reflect not only is irritable colon still listed on the active problem list but also the Veteran has a prescription for constipation and has had recent complaints of diarrhea, which can be symptoms of irritable bowel syndrome.  See 38 C.F.R. § 4.114, Diagnostic Code 7323 (2012).  Moreover, another part of the basis of her opinion was that service treatment records contain no supporting evidence for the claimed irritable bowel syndrome diagnosis.  Service treatment records, however, show that the Veteran had a complaint of diarrhea in September 1967.  The examiner did not address this treatment.

In the May 2012 VA examination report, the examiner opined that the hypertension was not related to active service in part on the basis that service treatment records show no evidence to support a diagnosis of hypertension on the separation examination.  That separation examination report, however, contains elevated systolic and diastolic blood pressure readings.  The examiner did not address those blood pressure readings.

In light of the above, the medical opinions are inadequate and another examination is necessary.  Therefore, the AMC did not comply with the directives of the March 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the May 2012 VA examination report notes a VA treatment record dated in April 2002.  The RO did not obtain any VA treatment records dated between February 1994 and February 2004.  In addition, an April 2011 deferred rating decision reflects that the RO only obtained VA treatment records dated from April 2010 to April 2011 that pertained to PTSD, hearing loss, and tinnitus.  The RO last obtained current VA treatment records in July 2013.  Accordingly, the RO should obtain all available treatment records from the Salem VA Medical Center and the Danville VA community-based outpatient clinic from February 1994 to February 2004, April 2010 to April 2011, and from July 2013 to the present.

Finally, the RO should ask the Veteran to identify any treatment for his irritable bowel syndrome and hypertension and obtain any identified records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify any treatment for his irritable bowel syndrome and hypertension and obtain any identified records.  Regardless of his response, obtain all available treatment records from the Salem VA Medical Center and the Danville VA community-based outpatient clinic from February 1994 to February 2004, April 2010 to April 2011, and from July 2013 to the present.

2.  Thereafter, The RO should schedule the Veteran for a VA medical examination by a physician to determine the nature and etiology of his claimed  hypertension and irritable bowel syndrome.  The examiner must review the claims file and conduct all necessary testing.  The requested determination should also take into consideration the Veteran's reported medical history.  

For the hypertension, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is etiologically related to service, to include the elevated systolic and diastolic blood pressure readings on the July 1968 separation examination and herbicide exposure.  For hypertension, the examiner must provide an opinion as to whether it is at least as likely as not the result of, or permanently worsened by, the service-connected PTSD.  The medical basis of the examiner's opinions must be supported by a complete rationale.  

For the claimed irritable bowel syndrome, the examiner must, with consideration of the Veteran's treatment for constipation and diarrhea and the fact that irritable colon is still listed as an active problem, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has or has had irritable bowel syndrome since he filed his claim in May 2006.  If the examiner determine that it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has or has had irritable bowel syndrome since he filed his claim in May 2006, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is etiologically related to service, to include a complaint of diarrhea in September 1967 and herbicide exposure.  The medical basis of the examiner's opinions must be supported by a complete rationale.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, such as a complete rationale for any opinion not being provided, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development is completed and any other development that may be warranted, the RO must readjudicate the claims.  If any benefit sought is not granted, the Veteran and his counsel must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


